Exhibit 10.3

 

FORM OF WARRANT 
 

--------------------------------------------------------------------------------

 

THE TRANSFER OF THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF
IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS WARRANT AND THE COMMON STOCK
ISSUABLE UPON EXERCISE HEREOF HAS BEEN ISSUED IN RELIANCE UPON THE
REPRESENTATION OF WARRANTHOLDER THAT IT HAS BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TOWARDS THE RESALE OR OTHER DISTRIBUTION THEREOF.
THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY
TO COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. 

 

THIS WARRANT SHALL BE VOID AFTER 5:00 P.M. PACIFIC TIME ON [●], 20211 (the
“EXPIRATION DATE”).

 

No. [●]

[Issue Date]

 

CESCA THERAPEUTICS INC.

 

COMMON STOCK PURCHASE WARRANT

 

For VALUE RECEIVED, [●] (the “Warrantholder”), is entitled to purchase, subject
to the provisions of this Common Stock Purchase Warrant (this “Warrant”), from
Cesca Therapeutics Inc., a Delaware corporation (the “Company”), at any time
from and after the six month anniversary of the Initial Closing Date (as defined
in the Purchase Agreement) and not later than 5:00 P.M. Pacific Time on the
Expiration Date, at an exercise price per share equal to $0.40 (as adjusted, and
the exercise price in effect being herein called, the “Warrant Price”), [●]
shares (the “Warrant Shares”) of the Company’s Common Stock, par value $0.001
per share (the “Common Stock”). The number of Warrant Shares purchasable upon
exercise of this Warrant and the Warrant Price shall be subject to adjustment
from time to time as described herein. This Warrant is part of the Securities
offered and sold to the Warrantholder pursuant to the terms of the Purchase
Agreement dated on or about the date hereof by and between the Company and the
Warrantholder (the “Purchase Agreement”). This Warrant and the Warrant Shares
issued pursuant to the terms hereof are subject to the terms of the Purchase
Agreement. All capitalized terms used but not defined herein shall have the
meanings assigned to them in the Purchase Agreement.

 

1.     Records. The Company shall maintain records for the transfer and
recording of this Warrant. Upon the initial issuance of this Warrant, the
Company shall issue and record the Warrant in the name of the Warrantholder.

 

 

--------------------------------------------------------------------------------

1 Five years from issue date.

  

 
 

--------------------------------------------------------------------------------

 

 

2.     Transfers. This Warrant is not transferrable or assignable by the
Warrantholder.

 

3.     Exercise of Warrant. Subject to the provisions hereof, the Warrantholder
may exercise this Warrant in whole or in part at any time prior to its
expiration upon surrender of this Warrant, together with delivery of the duly
executed Warrant exercise form attached hereto as Appendix A (the “Exercise
Agreement”) and payment by cash, certified check or wire transfer of funds for
the aggregate Warrant Price for that number of Warrant Shares then being
purchased, to the Company during normal business hours on any Business Day at
the Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the Warrantholder). The Warrant Shares
so purchased shall be deemed to be issued to the Warrantholder, as the record
owner of such shares, as of the close of business on the date on which this
Warrant shall have been surrendered (or evidence of loss, theft or destruction
thereof and security or indemnity satisfactory to the Company), the aggregate
Warrant Price shall have been paid and the completed Exercise Agreement shall
have been delivered. Certificates for the Warrant Shares so purchased,
representing the aggregate number of shares specified in the Exercise Agreement,
shall be delivered to the Warrantholder within a reasonable time, not exceeding
five Business Days after the Warrantholder has delivered all documents
reasonably requested by the Company’s transfer agent and its counsel, after this
Warrant shall have been so exercised. The certificates so delivered shall be in
such denominations as may be requested by the Warrantholder and shall be
registered in the name of the Warrantholder. If this Warrant shall have been
exercised only in part, then, unless this Warrant has expired, the Company
shall, at its expense, at the time of delivery of such certificates, deliver to
the Warrantholder a new Warrant representing the number of shares with respect
to which this Warrant shall not then have been exercised. Each exercise hereof
shall constitute the re-affirmation by the Warrantholder that the
representations and warranties contained in Section 5 of the Purchase Agreement
are true and correct in all material respects with respect to the Warrantholder
as of the time of such exercise. The Company shall cause any certificates
evidencing the Warrant Shares to include the legends required by Section 5.7 and
Section 5.12(b) of the Purchase Agreement.

 

4.     Compliance with the Securities Act of 1933. Except as provided in the
Purchase Agreement, the Company may cause the legend set forth on the first page
of this Warrant to be set forth on each Warrant or similar legend on any
security issued or issuable upon exercise of this Warrant, unless counsel for
the Company is of the opinion as to any such security that such legend is
unnecessary.

 

5.     Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of the Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for the Warrant Shares
in a name other than that of the Warrantholder in respect of which such shares
are issued, and in such case, the Company shall not be required to issue or
deliver any certificate for the Warrant Shares or any Warrant until the person
requesting the same has paid to the Company the amount of such tax or has
established to the Company’s reasonable satisfaction that such tax has been
paid. The Warrantholder shall be responsible for income taxes due under federal,
state or other law, if any such tax is due.

 

6.     Mutilated or Missing Warrants. In case this Warrant shall be mutilated,
lost, stolen, or destroyed, the Company shall issue in exchange and substitution
of and upon cancellation of the mutilated Warrant, or in lieu of and
substitution for the Warrant lost, stolen or destroyed, a new Warrant of like
tenor and for the purchase of a like number of the Warrant Shares, but only upon
receipt of evidence reasonably satisfactory to the Company of such loss, theft
or destruction of the Warrant, and with respect to a lost, stolen or destroyed
Warrant, reasonable indemnity or bond with respect thereto, if requested by the
Company.

 

 
2

--------------------------------------------------------------------------------

 

 

7.     Reservation of Common Stock. The Company hereby represents and warrants
that there have been reserved, and the Company shall at all applicable times
keep reserved until issued (if necessary) as contemplated by this Section 7, out
of the authorized and unissued shares of Common Stock, sufficient shares to
provide for the exercise of the rights of purchase represented by this Warrant.
The Company agrees that all the Warrant Shares issued upon due exercise of the
Warrant shall be, at the time of delivery of the certificates for such Warrant
Shares, duly authorized, validly issued, fully paid and non-assessable shares of
the Common Stock of the Company.

 

8.     Adjustments. Subject and pursuant to the provisions of this Section 8,
the Warrant Price and the number of Warrant Shares subject to this Warrant shall
be subject to adjustment from time to time as set forth hereinafter:

 

(a)     If the Company shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then the number of Warrant Shares
purchasable upon exercise of the Warrant and the Warrant Price in effect
immediately prior to the date upon which such change shall become effective,
shall be adjusted by the Company so that the Warrantholder thereafter exercising
the Warrant shall be entitled to receive the number of shares of Common Stock or
other capital stock which the Warrantholder would have received if the Warrant
had been exercised immediately prior to such event upon payment of a Warrant
Price that has been adjusted to reflect a fair allocation of the economics of
such event to the Warrantholder. Such adjustments shall be made successively
whenever any event listed above shall occur.

 

(b)     If any capital reorganization, reclassification of the capital stock of
the Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby the Warrantholder shall thereafter have the
right to purchase and receive upon the basis and upon the terms and conditions
herein specified and in lieu of the Warrant Shares immediately theretofore
issuable upon exercise of the Warrant, such shares of stock, securities or
assets as would have been issuable or payable with respect to or in exchange for
a number of Warrant Shares equal to the number of Warrant Shares immediately
theretofore issuable upon exercise of the Warrant, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of the Warrantholder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Warrant Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof. The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor corporation (if
other than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the
Warrantholder, at the address of the Warrantholder set forth in the Purchase
Agreement, such shares of stock, securities or assets as, in accordance with the
foregoing provisions, the Warrantholder may be entitled to purchase, and the
other obligations under this Warrant. The provisions of this paragraph (b) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions.

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the Company’s
Board of Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date. “Market Price” as of a particular date (the “Valuation Date”) shall mean
the following: (a) if the Common Stock is then listed on a national stock
exchange (including the Nasdaq Stock Market LLC (“Nasdaq”), the closing sale
price of one share of Common Stock on such exchange on the last trading day
prior to the Valuation Date; (b) if the Common Stock is then quoted on the OTC
Bulletin Board (the “Bulletin Board”) or such similar exchange or association,
the closing sale price of one share of Common Stock on the Bulletin Board or
such other exchange or association on the last trading day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low asked price quoted thereon on the last trading day
prior to the Valuation Date; or (c) if the Common Stock is not then listed on a
national stock exchange or quoted on Nasdaq, the Bulletin Board or such other
exchange or association, the fair market value of one share of Common Stock as
of the Valuation Date, shall be determined in good faith by the Board of
Directors of the Company and the Warrantholder. If the Common Stock is not then
listed on a national securities exchange, the Bulletin Board or such other
exchange or association, the Board of Directors of the Company shall respond
promptly, in writing, to an inquiry by the Warrantholder prior to the exercise
hereunder as to the fair market value of a share of Common Stock as determined
by the Board of Directors of the Company. In the event that the Board of
Directors of the Company and the Warrantholder are unable to agree upon the fair
market value in respect of subpart (c) hereof, the Company and the Warrantholder
shall jointly select an appraiser, who is experienced in such matters. The
decision of such appraiser shall be final and conclusive, and the cost of such
appraiser shall be borne equally by the Company and the Warrantholder. Such
adjustment shall be made successively whenever such a payment date is fixed.

 

 
4

--------------------------------------------------------------------------------

 

 

(d)     An adjustment to the Warrant Price shall become effective immediately
after the payment date in the case of each dividend or distribution and
immediately after the effective date of each other event which requires an
adjustment.

 

(e)     In the event that, as a result of an adjustment made pursuant to this
Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.

 

9.     Fractional Interest. The Company shall not be required to issue fractions
of Warrant Shares upon the exercise of this Warrant. If any fractional share of
Common Stock would, except for the provisions of the first sentence of this
Section 9, be deliverable upon such exercise, the Company, in lieu of delivering
such fractional share, shall pay to the exercising Warrantholder an amount in
cash equal to the Market Price of such fractional share of Common Stock on the
date of exercise.

 

10.     Benefits. Nothing in this Warrant shall be construed to give any person,
firm or corporation (other than the Company and the Warrantholder) any legal or
equitable right, remedy or claim, it being agreed that this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrantholder.

 

11.     Notices to Warrantholder. Upon the happening of any event requiring an
adjustment of the Warrant Price, the Company shall promptly give written notice
thereof to the Warrantholder at the address appearing in the records of the
Company, stating the adjusted Warrant Price and the adjusted number of Warrant
Shares resulting from such event and setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based.
Failure to give such notice to the Warrantholder or any defect therein shall not
affect the legality or validity of the subject adjustment.

 

12.     Notices. Unless otherwise provided, all notices and other communications
hereunder shall be in writing and shall be deemed received (a) on the date of
delivery if delivered personally and/or by messenger service, (b) on the date of
confirmation of receipt of transmission by facsimile (or, the first Business Day
following such receipt if (i) the date is not a Business Day or (ii)
confirmation of receipt is given after 5:00 p.m., Pacific Time) or (c) on the
date of confirmation of receipt if delivered by a nationally or internationally
recognized courier service (or, the first Business Day following such receipt if
(i) the date is not a Business Day or (ii) confirmation of receipt is given
after 5:00 p.m., Pacific Time), to the parties at the address set forth in the
Purchase Agreement (or at such other address or facsimile number for a party as
shall be specified by like notice):

 

13.     Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

14.     Governing Law; Consent to Jurisdiction. This Warrant shall be governed
by, and construed in accordance with, the internal laws of the State of
California, without reference to the choice of law provisions thereof. The
Company and, by accepting this Warrant, the Warrantholder, each irrevocably
submits to the exclusive jurisdiction of the courts of the State of California
located in Sacramento County and the United States District Court for the
Northern District of California for the purpose of any suit, action, proceeding
or judgment relating to or arising out of this Warrant and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto by the same methods as are
specified for the giving of notices under this Warrant. The Company and, by
accepting this Warrant, the Warrantholder, each irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably waives any objection to the laying of venue of
any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

 

15.     No Rights as Stockholder. Prior to the exercise of this Warrant, the
Warrantholder shall not have or exercise any rights as a stockholder of the
Company by virtue of its ownership of this Warrant.

 

16.     Amendment; Waiver. Any term of this Warrant may be amended or waived
(including the adjustment provisions included in Section 8 of this Warrant) upon
the written consent of the Company and the Warrantholder.

 

17.     Section Headings. The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the ____ day of [●], 2016.

 

 

COMPANY

 

        CESCA THERAPEUTICS INC.  

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

 

Robin Stracey

 

 

 

Chief Executive Officer

 

 

 

 

(Signature Page to Warrant)

 

 
 

--------------------------------------------------------------------------------

 

 

 

APPENDIX A

 

CESCA THERAPEUTICS INC.
WARRANT EXERCISE FORM

 

To Cesca Therapeutics Inc.:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (the “Warrant”) for, and to purchase
thereunder by the payment of the Warrant Price and surrender of the Warrant,
__________ shares of Common Stock (the “Warrant Shares”) provided for therein,
and requests that certificates for the Warrant Shares be issued as follows:

 

 

 

    Name                           Address                                      
           

 

Federal Tax ID or Social Security No.

             

and delivered by  

(certified mail to the above address, or

       

(electronically (provide DWAC

 

Instructions:

    ), or        

(other (specify):

      ).

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

 

Dated:

___________________, _____

       

Note:

The signature must correspond with

 

the name of the Warrantholder as written

Signature

on the first page of the Warrant in every   particular, without alteration or
enlargement   or any change whatever, unless the Warrant

Name (please print)

has been assigned.

 

   

 

   

Address

   

 

   

Federal Identification or

   

Social Security No.

 